Citation Nr: 1707131	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  05-32 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE


Entitlement to a disability rating in excess of 20 percent for disc herniation at L4-L5, disc bulge at L5-S1, and facet degenerative joint disease (low back disability) prior to August 31, 2006, and a disability rating in excess of 40 percent thereafter.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1988 to November 1995.  He died in April 2010, and the Appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office. 

The Board first adjudicated this appeal in an April 2008 decision, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In July 2009, the Court granted a Joint Motion for Remand (JMR), vacated the April 2008 decision and remanded the matter to the Board for action consistent with the terms of the JMR.  In July 2010, the Board remanded the case to the agency of original jurisdiction (AOJ) for further development, including to afford the Veteran another VA examination; however, the Veteran died in April 2010, before the remand order was issued.  In August 2011, the Board vacated the July 2010 decision and remand because it was issued after the Veteran's death, and again remanded the low back disability in order to obtain a medical opinion.  At that time, the Appellant was substituted for the Veteran in the appeal.  

In May 2014, the Board issued a decision again denying the appeal.  The Appellant appealed that decision to the Court and, in January 2015, the Court granted another JMR, vacated the May 2014 decision and remanded the matter to the Board for action consistent with the terms of the second JMR.  The Board again remanded the matter to the AOJ for further development in July 2015.

The issue of entitlement to special monthly compensation based on the need for aid and attendance has been raised and was referred to the AOJ by the Board for adjudication in May 2014, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 


FINDING OF FACT

Throughout the period on appeal, the Veteran's service-connected low back disability was manifested by limitation of motion and pain that most nearly approximated severe limitation of motion of the thoracolumbar spine with forward flexion of the thoracolumbar spine to 30 degrees or less; the disability did not result in ankylosis of the thoracolumbar spine or incapaciting episodes of six weeks or more during any consecutive 12-month period.


CONCLUSION OF LAW

The criteria for a disability rating of 40 percent, but no higher, for a low back disability have been met throughout the pendency of the appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2016).  A July 2006 letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  While the Board is cognizant of the fact that the July 2006 letter was sent after the initial adjudication in the Veteran's claim, the claim has been readjudicated multiple times since notice was provided and, as such, there is no prejudice to the Appellant in proceeding with adjudication.  See Bernard v. Brown, 4. Vet. App. 384, 394 (1993).  

With respect to the duty to assist, the Veteran's service treatment records, VA treatment records, VA examination reports, Social Security Administration records, and lay evidence are associated with the record.  The Veteran underwent multiple VA examinations during his life, and opinions have been obtained in connection with the claim since his death.  The VA examiners reviewed the medical evidence and lay statements and performed physical examinations.  Taken together, the examination reports and opinions provide sufficient information to rate the service-connected disabilities on appeal.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  In that regard, the Board has determined that the opinions, taken together, adequately address the factors laid out in DeLuca v. Brown, 8 Vet. App. 202 (1995), including the Veteran's complaints of pain on motion and functional loss.  

The Board has also considered the recent holding of the Court in Correia v. McDonald, 28 Vet. App. 158 (2016), addressing the proper interpretation of the final sentence of 38 C.F.R. § 4.59 (2016), which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court concluded that VA examinations of joints should include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 

While the VA examinations conducted during the appeal period do not reflect all findings as directed by Correia, the Board finds no prejudice to the Appellant in proceeding with the adjudication of the claim for an increased rating for the Veteran's low back disability.  Specifically, as a result of this decision the maximum rating for such disability based on limitation of range of motion has been awarded throughout the period on appeal.  The only way to attain a higher schedular rating is to demonstrate ankylosis of the thoracolumbar or entire spine, which has not been shown at any time pertinent to the appeal.  As such, the Board finds the examinations and opinions to be sufficient and adequate for rating purposes.  

Additionally, the Board finds that there has been substantial compliance with the remand directives issued with respect to the issue on appeal.  Specifically, in July 2015 the Board directed the AOJ to provide the Appellant with the opportunity to provide a written statement detailing her observations of the Veteran's flare-ups, as well as to obtain a VA opinion.  The Appellant provided a statement in December 2015 and an opinion was obtained in July 2016.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes the Appellant's representative's December 2016 argument that the most recent Supplemental Statement of the Case (SSOC), issued by the AOJ in September 2016, did not fully readjudicate the claim before returning it to the Board.  In that regard, the narrative section of the SSOC includes only a description of the criteria for the 40 percent disability rating assigned on and after August 31, 2006, without determining whether such rating is appropriate prior to that date.  The Board notes, however, that the issue listed for adjudication on the SSOC includes the period prior to August 31, 2006, during which a 20 percent rating was assigned, and there is no indication that the entire period on appeal was not considered by the AOJ in its ultimate determination that an increased disability rating was not warranted at any time during such period.  Accordingly, the Board finds no prejudice in proceeding with a decision in the matter on appeal.  

After a careful review of the claims file, the Board finds that all necessary development has been accomplished, and there has been no allegation that there are any deficiencies in the notice or assistance provided in this case.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Therefore appellate review may proceed without prejudice to the Appellant.  See Bernard, 4 Vet. App. 384.

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Appellant's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A.
§ 1155; 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal exertion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca, 8 Vet. App. 202; 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59 (2016).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

During the period on appeal, the Veteran's low back disability was first rated under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002), and then under 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).  In that regard, the Board notes that the rating criteria for disabilities of the spine were amended and the diagnostic codes renumbered effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The Board notes that consideration under the revised schedular criteria should not be undertaken before such became effective.  The effective date rule contained in 38 U.S.C.A. § 5110(g) (West 2014) prevents the application of a later, liberalizing law to a claim prior to the effective date of the liberalizing law.  Accordingly, the Board will evaluate the low back disability under both the former and the current schedular criteria, keeping in mind that the revised criteria may not be applied to any time period before the effective date of the change.

Prior to September 26, 2003, the rating criteria for limitation of motion of the lumbar spine provided for a 40 percent rating for severe limitation, a 20 percent rating for moderate limitation, and a 10 percent rating for slight limitation.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  A 50 percent rating was available for unfavorable ankylosis of the entire lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5289 (2002).  The Board notes that the rating schedule did not and does not define the terms "slight," "moderate," or "severe."  As such, the Board must evaluate the evidence of record and reach a decision that is equitable and just.  

Prior to September 26, 2003, Diagnostic Code 5293 provided that intervertebral disc syndrome (IVDS) could be evaluated either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluations.  A 20 percent rating was assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating was assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating was warranted with incapacitating episodes having a total duration of at least six weeks during the last 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Finally, prior to September 26, 2003, the rating criteria also provided for additional disability ratings, but none higher than 40 percent in the absence of ankylosis or incapacitating episodes, or residuals of a fractured vertebra.

Note (1), which followed the criteria, stated that for purposes of evaluation under Diagnostic Code 5293, an incapacitating episode was defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" meant orthopedic and neurologic signs and symptoms resulting from IVDS that were present constantly, or nearly so.  Under Note (2), when evaluating on the basis of chronic manifestations, orthopedic and neurologic disabilities were to be evaluated under the most appropriate orthopedic and neurologic diagnostic code or codes.  Id.

The revised and current, effective September 26, 2003, provisions specify that disabilities of the spine should be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  IVDS is rated under Diagnostic Code 5243 and is to be evaluated under the General Rating Formula unless it is more favorable to rate under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula provides for a 20 percent disability rating when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or when the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

The General Rating Formula provides further guidance in rating diseases or injuries of the spine.  In pertinent part, Note (1) provides that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion, extension, and bilateral flexion of the cervical spine is zero to 45 degrees, and bilateral rotation is zero to 80 degrees.  Note (2) further provides that, for VA compensation purposes, forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion is 340 degrees for the cervical spine and 240 degrees for the thoracolumbar spine.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Alternatively, and similarly to the formerly effective Diagnostic Code 5293, the current IVDS Formula provides for a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

The Veteran first underwent VA examination in connection with his increased rating claim, filed in August 2003, in October 2003.  The examiner noted the Veteran's complaints of chronic low back pain which was aggravated by almost any activity, and his complaints of numbness and tingling in the lower extremities.  The Veteran further reported experiencing fecal incontinence.  Ranges of motion upon examination included forward flexion to 60 degrees and extension to 30 degrees, with 25 degrees of bilateral lateral flexion; complete range of motion testing was not completed, so an overall combined range of motion was not provided.  The Veteran reported pain on all ranges of motion, and the examiner noted that it was conceivable that the pain could further limit function during flare-ups or with increased use, but that it was not feasible to attempt to express this in terms of additional limitation of motion with any degree of medical certainty.  The Veteran's gait was slow but satisfactory, no spasms were demonstrated, and examination revealed no neurological abnormalities associated with the low back disability.  The examiner indicated that there was some tenderness to palpation.

The Veteran again underwent VA examination in April 2005.  The Veteran again reported chronic low back pain varying in severity, and stated that he was bothered by sitting, bending, and lifting.  He was able to walk two miles for exercise, but had some stiffening afterward.  The Veteran reported using a lumbar corset, as well as experiencing some numbness and tingling in his legs, with pain radiating into his groin but not his legs.  The Veteran stated that potential employers had declined to hire him because of his back problems, and indicated that his daughter had to help him put on his shoes.  Range of motion testing revealed forward flexion to 35 degrees, extension to 15 degrees, bilateral lateral flexion to 20 degrees, and bilateral lateral rotation to 25 degrees, for a combined range of motion of 140 degrees.  The Veteran complained of pain on motion, but there was no additional loss of motion with repetition and the examiner stated that it was not feasible to attempt to express additional limitation of motion during flare-ups with any degree of medical certainty.  Examination disclosed no neurological abnormalities associated with the low back.  No focal strength deficits were found and reflexes and sensation were intact.  No radicular pain was noted with straight leg raising.

The Veteran next underwent VA examination in August 2006, at which time he complained of moderate, constant back pain with radiation of pain to both legs.  He reported using a back brace and a TENS unit.  During flare-ups, he was unable to get out of the bathtub or dress by himself, but he denied being placed on bedrest by a physician.  The Veteran stated that he was no longer employable due to his back disability and his service-connected psychiatric disability.  On examination, he ambulated with a limp, unassisted and without his back brace.  The examiner noted normal neurological findings and the lumbar spine was not ankylosed.  The Veteran had forward flexion to 10 degrees, extension to 5 degrees, bilateral lateral flexion to 10 degrees, and bilateral lateral rotation to 15 degrees, for a combined range of motion of 65 degrees, and reported pain with movements in each of those planes with repetitive motion.  The examiner stated that additional limitation of function due to repetitive use or flare-ups could not be determined without resort to mere speculation.  

The Veteran last underwent VA examination in March 2010, at which time he complained of daily discomfort and stiffness in his low back.  He also reported bilateral episodic radicular discomfort in the posterior legs and occasional back spasms.  He denied any bowel or bladder incontinence or foot drop, and had no history of back surgery.  The Veteran reported that he was able to lift, push, and pull five pounds or less.  He could walk one block and could sit and stand for only 15 minutes at a time.  He used a TENS unit and occasional wore a brace.  On examination, the Veteran's gait and spinal alignment were normal.  Paraspinal muscles were tender, but no spasm was noted.  Forward flexion was to 10 degrees, extension to 10 degrees, left lateral flexion to 20 degrees, right lateral flexion to 25 degrees, and bilateral lateral rotation to 30 degrees, for a combined range of motion of 125 degrees.  The examiner noted, however, that the Veteran was able to sit in a chair with his back flexed to 45 degrees.  The examiner further reported that active and passive ranges of motion were equal, and that there was no additional weakness, fatigability, discoordination, or additional restrictive range of motion or loss of joint function with use against resistance after three repetitions.  There was no ankylosis and neurological examination was normal; specifically, motor and sensory examinations of the lower extremities were normal.  Deep tendon reflexes were hyper-reflexive at 3+, which reflected no change from previous examinations.  The examiner noted that there had been no incapacitating episodes in the past year.

Two VA opinions have been obtained since the Veteran's death in April 2010.  In July 2013, a VA physician reviewed the claims file and opined that there was no objective evidence of neurologic abnormality of either lower extremity.  In support of that opinion, the physician noted that reflexes were occasionally noted to be hyper-reflexive, but were otherwise normal and that, in any event, this was not diagnostic or objective evidence of a neurologic abnormality.  The examiner stated that there were no objective findings of radiculopathy, nor any report of or diagnosis of any radiculopathy, on any of the examinations.

In July 2016, due to the previous examiners' statements that the effect of flare-ups could not be determined without resorting to mere speculation, an additional opinion was obtained to address the extent of functional limitation caused by flare-ups.  The examiner opined that from previous examinations and descriptions, flexion from 30 to 45 degrees during a flare-up could be estimated, but that there was insufficient evidence to make further reasonable estimates.

Treatment records throughout the period on appeal reflect complaints of pain and limitation consistent with those described by the VA examination reports and opinions.  In a December 2015 statement, the Appellant reported that the Veteran had suffered from back flare-ups since the mid-1990s which progressively worsened, and that he eventually had flare-ups one to three times per month lasting up to a week or more.  The Appellant noted that, during his worst flare-ups, the Veteran would go to bed for two to three days and was not able to move much at all because the pain was too great.  She stated that the Veteran would only get up to go to the bathroom, and even then would need assistance.  She related that the Veteran would avoid things which could trigger flare-ups, including walking for long distances.

Upon review, the Board finds that the evidence supports a finding that a 40 percent disability rating, but no higher, is warranted throughout the period on appeal.  For the period prior to August 31, 2006, the Board notes that objective range of motion testing conducted did not reflect limitation of motion sufficient to warrant a 40 percent disability rating; however, taking into account the lay evidence provided by the Veteran and the Appellant regarding the effect of flare-ups on the Veteran's function, as well as the July 2016 VA opinion that flare-ups could be estimated to result in forward flexion from 30 to 45 degrees, the Board finds the evidence is at least in relative equipoise as to whether the Veteran's low back symptoms most nearly approximated forward flexion to 30 degrees or less.  As such, the criteria are met for a 40 percent disability under the criteria in effect from September 26, 2003.  For the period prior to September 26, 2003, when the old rating criteria were in effect, the Board finds the evidence is at least in relative equipoise as to whether the Veteran's low back disability resulted in "severe" limitation of motion of the thoracolumbar spine.

For the entire period on appeal, however, the Board finds that a rating in excess of 40 percent is not warranted under either the old or current rating criteria.  The evidence does not demonstrate that the Veteran's low back disability required any prescribed bed rest despite evidence of treatment for low back pain, nor does it reflect that the disability was productive of incapacitating episodes (as defined above) of at least six weeks during any continuous 12-month period of the claim.  In addition, the evidence does not reflect any evidence of unfavorable ankylosis of the entire thoracolumbar spine or entire spine, or that the disability included residuals of a fractured vertebra.  Accordingly, resolving the benefit of the doubt in the Appellant's favor, a 40 percent disability rating, but no higher, is warranted throughout the period on appeal.  Gilbert, 1 Vet. App. at 54.

The Board has also considered whether the Veteran's low back disability resulted in a level of functional loss greater than that already contemplated by the assigned rating at any point during the appeal period.  Deluca, 8 Vet. App. at 206.  The VA examiners noted that the Veteran had some functional limitation due to pain, particularly on flare-up, but in any event the Board has used the estimated decreased ranges of motion for rating purposes when favorable.  As such, the Board finds the evidence does not reflect additional functional loss for the purposes of 38 C.F.R. 
§§ 4.40 and 4.45 that is not already contemplated by the assigned ratings.

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath, 1 Vet. App. 589.  As noted above, while the Veteran complained of numbness and pain in the legs, VA examiners opined that the Veteran did not have any neurological abnormalities associated with his low back disability, and there are no other symptoms which should be addressed by a separately assigned disability rating.  

The Board has also considered whether the Veteran's low back disability presented an exceptional or unusual disability picture at any time during the period on appeal so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.   See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As noted, this disability manifested primarily as pain, stiffness, and limitation of motion.  

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; incoordination; pain on movement; swelling; deformity; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59.  While the Veteran complained of pain (including painful flare ups), stiffness, limited range of motion, standing and walking limitations, and difficulty tying his shoes, such complaints are contemplated by the rating criteria and the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59.

The Board acknowledges that the Veteran reported using a back brace.  Although the use of a brace is not contemplated under the rating criteria, the symptoms corrected/alleviated by the use of the brace are addressed.  In fact, the Veteran's medical treatment records and VA examinations describe the level of his disability when he is not using a brace and, as noted above, those symptoms are contemplated under the ratings criteria.  See Jones v. Shinseki, 26 Vet. App. 56 (2012) (holding that the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria).  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun, 22 Vet. App. at 115.  As such, the Board concludes that referral for extraschedular consideration is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), an extraschedular rating based upon the combined effect of multiple conditions may be awarded in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the evidence of record, including lay statements, does not indicate any effect caused by the Veteran's low back disability and any other service-connected disabilities that is not already specifically contemplated by the individually assigned ratings.  As such, further discussion of an extraschedular rating based upon the combined effect of multiple conditions is not necessary.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").

Furthermore, as the Veteran was awarded a total disability rating based on individual unemployability due to service-connected disability (TDIU), effective July 8, 2005, by rating decision dated November 2006, and did not disagree with the effective date assigned, the Board finds that consideration of whether entitlement to a TDIU due to a low back disability has been raised by the record is moot.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to a disability rating of 40 percent, but no higher, for a low back disability throughout the period on appeal is granted.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


